              Case 8:20-bk-03608-CPM                  Doc 69       Filed 05/26/20         Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                                     www.flmb.uscourts.gov
In re:
CFRA HOLDINGS, LLC                                                        Chapter 11
                                                                          Case No. 8:20-bk-03608-CPM
                                                                          Jointly Administered with:
CFRA, LLC                                                                 Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                                      Case No. 8:20-bk-03610-CPM

         Debtors.1
                                                       /
          MOTION FOR ADMISSION OF JOHN A. MORRIS TO PRACTICE
    PRO HAC VICE, DESIGNATION OF LOCAL COUNSEL, AND CONSENT TO ACT
         John A. Morris (the “Movant”), of the law firm Pachulski Stang Ziehl & Jones LLP,

pursuant to Local Rule 2090-1(c)(1) of the Local Rules of the United States Bankruptcy Court

for the Middle District of Florida, moves this Court for admission pro hac vice, to appear in the

bankruptcy proceedings of the above-captioned debtors and debtors-in-possession (the

“Debtors”), and any related adversary proceedings, as counsel for IHOP Restaurants LLC, IHOP

Franchisor LLC and IHOP Leasing LLC (collectively, “IHOP”), and states as follows:

         1.       Movant is an attorney licensed to practice law and is a member of good standing

of the bar of the State of New York.

         2.       Movant is also admitted to practice before and is in good standing with the United

States District Courts for the Eastern District of New York and the Southern District of New

York.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: CFRA Holdings, LLC (3305), CFRA, LLC (3478) and CFRA Tri-Cities, LLC (2377). The
location of the Debtors’ corporate office is: 1340 Hamlet Avenue, Clearwater, Florida 33756.
            Case 8:20-bk-03608-CPM           Doc 69     Filed 05/26/20     Page 2 of 4



       3.      Movant designates Craig V. Rasile, a resident Florida attorney, of the law firm

McDermott Will & Emery LLP, who is qualified to practice in this Court and who consents to

designation as local counsel.

       4.      Movant certifies that he has never been disbarred and is not currently suspended

from the practice of law in the State of California, or any other state, nor from any United States

Bankruptcy Court, District Court, or Court of Appeals.

       5.      Movant certifies that he has not previously moved for admission pro hac vice to

appear in a proceeding in the United States Bankruptcy Court for the Middle District of Florida

except as follows: none.

       6.      Movant certifies further that he will make himself familiar with and shall be

governed by the local rules of this Court, the rules of professional conduct, and all other

requirements governing the Middle District of Florida District Court and the Tampa Division of

the United States District Court.

       7.      Within fourteen (14) days from the date of an order granting this Motion, Movant

shall pay to the Clerk of the United States District Court for the Middle District of Florida an

Attorney Special Admission Fee in the amount of $150.00 accompanied by a copy of the Court’s

order. Upon payment of the fee, Movant shall file a Notice of Compliance with the Clerk of the

United States Bankruptcy Court.

       WHEREFORE, Movant respectfully requests entry of an order authorizing his admission

to practice and represent IHOP in this case and any related proceedings.

Dated: May 26, 2020
       New York, New York                /s/ John A. Morris
                                         John A. Morris
                                         PACHULSKI STANG ZIEHL & JONES LLP
                                         780 Third Avenue, 34th Floor
                                         New York, New York 10017-2024




                                                 2
            Case 8:20-bk-03608-CPM          Doc 69      Filed 05/26/20     Page 3 of 4



                                         Telephone:         (212) 561-7700
                                         Facsimile:         (212) 561-7777
                                         Email:             jmorris@pszjlaw.com

                                         Co-Counsel to IHOP Restaurants LLC, IHOP
                                         Franchisor LLC, and IHOP Leasing LLC



                          CONSENT TO ACT AS LOCAL COUNSEL

       I, Craig V. Rasile, an attorney qualified to practice in this Court, consent to designation

as the local attorney for John A. Morris, of the law firm of Pachulski Stang Ziehl & Jones LLP,

and agree to serve as designee with whom the Court and opposing counsel may readily

communicate regarding the conduct of these cases and any related proceedings, and upon whom

papers shall be served.

Dated: May 26, 2020                                  MCDERMOTT WILL & EMERY LLP
       Miami, Florida
                                                     /s/ Craig V. Rasile
                                                     Craig V. Rasile (FBN 613691)
                                                     333 SE 2nd Avenue
                                                     Suite 4500
                                                     Miami, FL 33131-4336
                                                     Telephone:      (305) 358-3500
                                                     Facsimile:      (305) 347-6500
                                                     Email:          crasile@mwe.com

                                                     Co-Counsel to IHOP Restaurants LLC, IHOP
                                                     Franchisor LLC, and IHOP Leasing LLC




                                                 3
           Case 8:20-bk-03608-CPM        Doc 69   Filed 05/26/20    Page 4 of 4



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 26, 2020, I electronically filed the Motion for

Admission of John A. Morris to Practice Pro Hac Vice, Designation of Local Counsel, and

Consent to Act with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission of Notice of

Electronic Filing generated by CM/ECF.



                                                  /s/ Craig V. Rasile
                                                     Craig V. Rasile




                                            4
